Exhibit 10.2

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Addendum No. 4 to the Google Cloud Platform License Agreement

This Addendum No. 4 (the “Addendum”) amends the Google Cloud Platform License
Agreement previously entered into between Google LLC ("Google"), and the
customer set out in the signature block below (the "Customer") (the
“Agreement”).  Capitalized terms used but not defined in this Addendum have the
meaning given to them in the Agreement. This Addendum will be effective from the
date on which it is signed by Google (the “Addendum Effective Date”).

1.Affiliate Orders and [*].

 

1.1

Customer Affiliate Fees. Section 2 of Amendment 3 is hereby amended to read as
follows:

[*]

 

1.2

Customer Affiliate Fees and [*] Section 3 of Amendment 3 is hereby amended to
read as follows:

[*]

2.Inference API.  [*]:

[*]

3.Miscellaneous. All other terms and conditions of the Agreement remain
unchanged and in full force and effect.  If the Agreement and the Addendum
conflict, the Addendum will govern. This Addendum is subject to the “Governing
Law” section in the Agreement.

This Addendum has been signed by the parties’ authorized representatives.

[signatures follow on separate page]

 

--------------------------------------------------------------------------------

 

 

Google LLC

 

Customer: Snap Inc.

 

 

 

By:

 

By:

/s/ Philipp Schindler

 

/s/Jerry Hunter

 

 

 

Print Name:

 

Print Name:

Philipp Schindler

 

Jerry Hunter

 

 

 

Title:

 

Title:

Authorized Signatory

 

VP Core Engineering

 

 

 

Date:

 

Date:

January 19, 2018

 

January 18, 2018

 

 

Customer: Snap Group Limited

 

 

By:

/s/ David Lewis

 

 

Print Name:

David Lewis

 

 

Title:

Director and Associate General Counsel

 

 

Date:

January 18, 2018

 

 